DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 04/08/2021 has been entered and fully considered. Claims 1, 2, 5, 6, 12, 13, 15 and 16 are pending, of which claims 1, 2 and 12 are currently amended. Claims 3, 4, 7-11, 14 and 17-20 are cancelled. No new matter has been added.
In view of the amendment the previous rejection under 35 USC 103 is withdrawn, however the pending claims are now rejected on new grounds under 35 USC 103. This action is final.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0308238 A1 (Ichihara) in view of US 2004/0127952 A1 (O’Phelan) and US 2010/0306995 A1 (Scheuerman).

    PNG
    media_image1.png
    658
    395
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    570
    409
    media_image2.png
    Greyscale

Regarding claims 1, 6 and 12, Ichihara discloses an apparatus for fastening a fuel cell stack, comprising a loading jig (assembly device 300) configured to load a stack therein, a press block (pressing member 320) configured to apply pressure onto the stack, a driving unit configured to move the press block vertically (control unit 180) and a pressing maintaining unit configured to maintain a pressed state of the stack (load application member 310 clamping the constituent components of the fuel cell stack along with the reference table 120) after the stack is pressed by the press block 320, wherein the loading jig 300 includes an upper frame (pillar spacing adjustment jig 150) having an opening 150a, 150b, 150c, a lower support block (supporting platform 110) spaced apart from the upper frame 150 below the upper frame 150, 
Ichihara further discloses that a front surface and a rear surface of the stack are spaced apart from the support rods 161, 162 of the pressing maintaining unit (see Figs. 5, 6), and a front insulating plate and a rear insulating plate (tension plates 39a, 39b) are assembled to the front surface and the rear surface of the stack, respectively [0070], but does not teach that the stack is configured to be rotated at a predetermined angle together with the press block about a vertical axial line. O’Phelan however teaches a taping fixture 890 for taping around the outer surface of a stack to hold the stack in strict alignment [0196], the taping fixture 890 including a stack holding fixture 893 [0197], wherein the fixture 893 is rotatable around a vertical axis 899 [0198] so that the angle of the tape relative to the stack can be varied [0199], in order to simplify the equipment needed to apply the tape around the stack without requiring many axes of motion [0204]-[0205].  See Fig. 41. Therefore it would have been obvious to one of ordinary skill in the art to configure the stack and press block of Ichihara to be rotated together at a predetermined angle about a vertical axial line, as in O’Phelan, because it could simplify the equipment needed to apply the tension plates and tension guides 39a, 39b, 39c, 39d for 

    PNG
    media_image3.png
    664
    303
    media_image3.png
    Greyscale

Ichihara does not teach that the loading jig is mounted on a base, an upper plate spaced apart from the base in a vertical direction, and the second pressing maintaining block is disposed to be vertically moveable on the lower support block of the loading jig to support a lower surface of the stack. Scheuerman however teaches a press apparatus 102 wherein the tooling table 104 (lower support block) is disposed between an upper bridge 124 (upper plate) and a lower bridge 126 (base), and includes a second press 112 disposed atop the lower bridge 126 for moving a support table 130 (lower support block) between the lower bridge 126 and the tooling table 104 [0032]-[0033], whereby the stack can be compressed continuously as 
Regarding claims 2, Ichihara further discloses that the press block 320 is installed to be vertically moveable [0070]. See Fig. 5.
Regarding claim 5, Ichihara further discloses that the first pressing maintaining plate 310 is disposed on the lower end of the press block 320 to press an upper end of the stack loaded within the loading jig based on a downward movement of the press block 320 [0070]. See Fig. 5.
Regarding claim 13, Scheuerman further teaches that a support guide (press arms 132) is installed to extend in a vertical direction between the base 126 and the upper plate 124, and the press block (third press 114) is guided in a vertical movement by the support guide [0034]. See Fig. 5.
Regarding claim 15, Scheuerman further teaches that a mounting part is disposed on an upper surface of the base 126 [0032], and the lower support block 130, 104 of the loading jig is mounted (via the second press 112, support post 136) on an upper surface of the mounting part [0033], [0036]. See Figs. 2, 5.
.

    PNG
    media_image4.png
    454
    457
    media_image4.png
    Greyscale


Response to Arguments
Applicant’s arguments filed 04/08/2021 have been considered but are moot in view of the new grounds of rejection and because the arguments do not apply to any of the references as being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727